Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review four determinations of respondent Commis*566sioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
In this proceeding, petitioner challenges four separate and unrelated determinations of guilt. Initially, we note that one of the determinations has been administratively reversed; accordingly, the issues pertinent to that determination are not before this Court. With respect to the first determination of guilt, the record reveals that, contrary to petitioner’s claim, he was not denied the opportunity to present procedural objections. Petitioner’s remaining arguments regarding the final two determinations at issue, including his claims that insufficient inquiry into certain witnesses’ refusal to testify was made and that one of the dispositions was not timely rendered, have been examined and rejected as either not properly before this Court or as lacking in merit.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.